Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 1 disclosing a surface planning controller for an autonomous vehicle.

	Regarding claim 1 the relevant art Lauffer et al. (US Pre-Granted Publication No. US 2017/0160745 A1 hereinafter “Lauffer”) in view of Rao et al (US Patent No. US 10,029,698 B2 hereinafter “Rao”) further in view of Haghighat et al (US Pre-Granted Publication No. US 2018/0356830 A1 hereinafter “Haghighat”) disclose a surface planning control for an autonomous vehicle (Lauffer [0024]) determining surface friction (Lauffer [0090] [0113]) based on comfort levels of the passengers (Lauffer [0047]) based on the surface friction (Lauffer [0118]) for planning motion and constraints (Lauffer [0029]) but fails to disclose updated longitudinal and lateral force limits and updating the preset constraints. Specifically, the relevant art fails to disclose “A computer-implemented method for road surface dependent motion planning to control an autonomous vehicle, the method comprising: obtaining, a first set of predetermined constraints previously determined based at least in part on data indicating comfort limits for at least one rider in the autonomous vehicle, wherein the first set of predetermined constraints comprise a combination of a longitudinal force limit for acceleration and a lateral force limit for steering of the autonomous vehicle; obtaining surface friction data associated with operation of the autonomous vehicle; adjusting, based at least in part on the surface friction data, the first set of predetermined constraints to determine an updated combination of an updated longitudinal force limit for acceleration and an updated lateral force limit for steering of the autonomous vehicle; generating, a trajectory for the autonomous vehicle based at least in part on the updated combination of the updated longitudinal force limit for acceleration and the updated lateral force limit for steering of the autonomous vehicle; and Page 2 of 9controlling the autonomous vehicle based at least in part on the trajectory.”. 

	Claims 3, 5, 7, and 8 are also allowed due to their dependence on claim 1. Additionally, claims 9, 11, 13, 15-17, 19, and 21 are also allowed for reasons similar to those found above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664